Citation Nr: 0701165	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for left cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1994 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for left hand carpal tunnel syndrome and assigned an initial 
noncompensable evaluation, effective January 30, 1999.  In 
November 2003, and again in March 2006, the Board remanded 
the appeal for further development.  Pursuant to the Board 
remand in March 2006, the issue is now characterized as 
listed on the title page.

In a December 1999 rating decision, the RO increased the 
initial evaluation for the veteran's left hand carpal tunnel 
syndrome to 10 percent disabling, effective January 30, 1999.  
Because the initial 10 percent rating does not represent the 
maximum evaluation available for this disability, the 
veteran's claim challenging the propriety of the initial 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

During the course of this appeal, the veteran's claims folder 
was transferred to the Buffalo, New York, and Newark, New 
Jersey, ROs. In addition, in May 2000, the veteran withdrew 
his request for a Board hearing.


FINDING OF FACT

The veteran's left cubital tunnel syndrome does not more 
closely approximate moderate incomplete paralysis of the 
ulnar nerve than mild incomplete paralysis.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left cubital tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
June 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  Therefore, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, the veteran's testimony at his local 
hearing, two VA joint examinations, and written statements by 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Increased Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for left (minor) 
cubital tunnel syndrome.  Previously, the veteran had been 
diagnosed under Diagnostic Code 8515 for paralysis of the 
median nerve.  However, the record reflects that the 
veteran's left arm condition involves impairment of the ulnar 
nerve, rather than the median nerve.  Accordingly, the Board 
will evaluate the veteran's disability under the rating 
criteria for paralysis of the ulnar nerve.

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve.  Mild incomplete 
paralysis warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a rating of 20 percent.  Severe incomplete 
paralysis is assigned a 30 percent rating for the minor 
extremity.  A maximum evaluation of 50 percent is warranted 
for complete paralysis of the ulnar nerve of the minor upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

The veteran was afforded VA examinations in September 1999 
and May 2005, and an electromyography/nerve conduction study 
(EMG/NCS) test in October 1999.

On September 1999 VA examination, the veteran was found to 
have no evidence of deformity of the thenar or hypothenar 
eminences of either hand, hand grip 5/5 bilaterally, 
hypoesthesia of the hypothenar eminence bilaterally, positive 
Tinel's sign over the canal of Guyon bilaterally, and deep 
tendon reflexes of the upper extremities present and 
symmetrical at +1.  The veteran was diagnosed with carpal 
tunnel syndrome involving the canal of Guyon and the ulnar 
nerve.  The examiner noted that the physical findings of the 
examination could be significantly altered during flare-ups.

On October 1999 EMG/NCS examination, the veteran was found to 
have in the left ulnar nerve sensory nerve conduction 
velocity (NCV) minimally slowed and the amplitude of the 
sensory potential reduced.  Motor NCV was normal in the 
forearm, but significantly slowed across the elbow.  Motor 
potentials had normal amplitudes but were significantly 
smaller when generated proximally compared to distally.  The 
examiner's conclusion was moderate, chronic ulnar neuropathy 
at the left elbow.

On May 2005 VA examination, the veteran was diagnosed with 
chronic left cubital tunnel syndrome.  Examination of the 
upper extremities revealed: diminished sensation over the 
dorsum of both hands which followed radial nerve 
distribution; that the veteran was able to touch the proximal 
palmar crease with all fingers without difficulty; that his 
finger adduction and abduction strength was 5/5; that his 
thumb opposition was normal with all fingertips; that his 
thumb flexion and extension strength was 5/5; that flexor 
digitorum profundus and sublimis strength was 5/5; that grip 
strength was 5/5; and that the veteran had a positive Tinel's 
sign at the left elbow.  An August 2005 opinion in connection 
with the May 2005 examination contained the examiner's 
opinion that the impairment up the left upper extremity 
cubital tunnel syndrome was incomplete and involved 
principally the ulnar nerve sensory distribution.  According 
to the examiner, there was no impairment of the motor 
function supplied by the ulnar nerve, and nerve distribution 
was not affected.

In a May 2006 addendum to the May 2005 and August 2005 
opinions, the examiner expressed the opinion that the 
veteran's condition was mild in severity.  In support of this 
opinion, the examiner explained: that the veteran did not 
exhibit sensory deficit of the forearm or hand which would be 
supplied by the ulnar nerve; that motor function testing of 
the wrist, including ulnar deviation and flexion, revealed no 
evidence of any motor weakness of the flexor carpi ulnaris; 
that the flexor digitorum profundus of the ring and little 
fingers and the intrinsic musculature of the hand showed no 
evidence of motor weakness on strength testing; that his hand 
grip was 5/5; that Phalan and Tinel signs at the wrists were 
negative; that abduction strength of the index and little 
fingers showed no evidence of weakness; that he exhibited 
diminished sensation of the dorsum of the hand but that this 
area is supplied by the radial nerve and is not likely 
related to the elbow condition.  The examiner went on to 
state that the veteran exhibited irritation of the ulnar 
nerve at the elbow but did no exhibit any evidence of any 
sensor or motor impairment of the hand that could be 
attributed to an ulnar nerve deficit, and that the veteran's 
cubital tunnel syndrome was, in the examiner's opinion, mild 
in severity.

The May 2006 addendum also contained the opinion that the 
veteran's elbow condition had a mild interference, rather 
than a marked interference, with his employability.  The 
examiner based this opinion on the findings that the 
veteran's work loss had been minimal, but that the veteran 
reported that he had difficulty with lifting, pushing and 
pulling with the upper extremities, and that repetitive 
lifting, particularly with medical charts, could cause the 
veteran to experience an exacerbation of his cubital tunnel 
syndrome complaints.

In light of the evidence, particularly the above VA medical 
opinion, and in the absence of any contrary medical opinion, 
the Board finds that the veteran's left cubital tunnel 
syndrome does not more closely approximate moderate 
incomplete paralysis of the ulnar nerve than mild incomplete 
paralysis.  Accordingly, a rating in excess of 10 percent is 
not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
left cubital tunnel syndrome so as to warrant assignment of 
an increased rating on an extra-schedular basis.  There is no 
showing that such disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left cubital tunnel syndrome is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


